Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 27, 2019

The Court of Appeals hereby passes the following order:

A19A2365. SPRING CHASE, INC. v. HENRY DIXON.

      This appeal was docketed on July 1, 2019. The appellant’s brief and
enumeration of errors were due to be filed no later than July 22, 2019. Court of
Appeals Rules 22 (a) and 23 (a). The appeal was dismissed on July 24, 2019, for
appellant’s failure to file a brief. Appellant filed a motion for reconsideration
concerning that dismissal, and the same was granted. The case was reinstated on
August 2, 2019. Appellant has not timely filed a brief and enumeration of errors, and
no extension of time for filing has been requested. Accordingly, this appeal is
DISMISSED. Court of Appeals Rules 7 and 23 (a).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/27/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.